Case 2:19-cr-00044 Document 1 Filed 02/06/19 Page 1 of 2 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

  
 

 

  

 

CHARLESTON GRAND JURY 2018-1
FEBRUARY 5, 2019 SESSION en
_ 6 2019
UNITED STATES OF AMERICA Souther Bate Court A

 

 
 

wo SAE (ONPR
v- CRIMINAL NO. C_-» / 1K

8 U.S.C. § 1326(a)

MANUEL ORTIZ-SANCHEZ

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about March 31, 2015, defendant MANUEL ORTIZ-
SANCHEZ, an alien, was found at or near Douglas, Arizona, and was
subsequently removed from the United States to Mexico on or about
April 1, 2015.

2. On or about April 12, 2015, defendant MANUEL ORTIZ-
SANCHEZ, an alien, was found at or near Nogales, Arizona, and was
subsequently removed from the United States to Mexico on or about
June ii, 2015.

3. On or about January 16, 2019, at or near Chelyan, Kanawha
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant MANUEL ORTIZ-SANCHEZ, an alien,
was subseguently found in the United States after having been

removed from the United States, and had not obtained the express
Case 2:19-cr-00044 Document 1 Filed 02/06/19 Page 2 of 2 PagelD #: 2

consent of the Secretary of Homeland Security to reapply for
admission to the United States.

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

By: bok 2 Koa

ERIK S. GOES
Assistant United States Attorney
